Citation Nr: 1525465	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  14-00 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to May 1974. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Louisville, Kentucky, Department of Veterans Affairs (VA) Regional Office (RO); the Veteran's file is now in the jurisdiction of the St. Petersburg, Florida, RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the record, the Board finds that additional development is necessary to adjudicate the claims at issue.

The Veteran has asserted entitlement to hearing loss and tinnitus based on exposure to acoustic trauma in service.  His military occupational specialty was field artillery; noise exposure in service is conceded.  Tinnitus is a disability for which the diagnosis is based on subjective reports of symptomatology.  The Veteran has a current diagnosis of tinnitus, supported by (credible) lay statements regarding current tinnitus symptoms (on which the Veteran is competent to report).  What remains to be determined is (a) whether he has a hearing loss disability (for VA purposes) and (b) whether tinnitus or hearing loss disability are related to his active service.  

The evidence currently of record consists of private treatment records and a nexus opinion from the Veteran's treating physician and a February 2011 VA audiology examination.  

On May 2010 private examination associated with treatment for tinnitus, the Veteran described a six-month history of tinnitus symptoms and denied any prior history of ear problems.  A diagnosis of bilateral (worse on the right) high frequency sensorineural hearing loss "only in the high frequencies" was also provided, but without accompanying audiometric data.  Speech recognition was reported as 92 percent in the right ear and 100 percent in the left ear, but the records do not specify the speech recognition test used.  The private nexus opinion associates the Veteran's hearing loss and tinnitus with his military service, but does not include a rationale and is, thus, inadequate to support the Veteran's claim.

On February 2011 VA audiology examination, audiometric studies did not show a hearing loss disability (for VA purposes) based on puretone threshold.  The examiner opined that the left ear hearing was "clinically normal" and that the right ear hearing was "not disabling" per VA regulation.  However, speech recognition testing (the results of which can be sufficient, without consideration of puretone thresholds, to establish hearing loss disability for VA purposes) was apparently not conducted.  Additionally, the VA examiner stated that tinnitus was a symptom associated with hearing loss, but the examination conducted indicated that a hearing loss disability was not shown; this finding appears internally inconsistent.  Finally, the VA examiner provided a negative nexus opinion for tinnitus based solely on a lack of documented of tinnitus complaints in service, without reference to the Veteran's report, during the examination, of symptom onset during active service.  Thus, the VA examination report, taken as a whole, is inadequate for rating purposes.

As the medical evidence of record does not adequately address (a) whether the Veteran has a hearing loss disability or (b) whether tinnitus or any hearing loss disability are related to service, remand is warranted to provide the Veteran the opportunity to supplement the record as regards the private treatment records and to obtain an adequate VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide, or complete a release form to allow VA to obtain, the audiometric data (to include which speech recognition test was used) from the May 2010 examination provided by his private treatment provider, as well as any updated treatment records.  

2.  Thereafter, schedule the Veteran for a VA audiological examination.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  An audiogram must be performed and pure tone thresholds and speech recognition scores must be reported.  After reviewing the claims file (to include all service medical records and private treatment records/nexus opinions) and examining the Veteran, the examiner should respond to the following:

(a)  Does the Veteran have a hearing loss disability (for VA purposes) of either ear?  If so, what is the most likely etiology for such hearing loss?  Specifically, is it at least as likely as not (a 50% or better probability) that it is related to the Veteran's exposure to noise trauma during active duty service or is otherwise related to such service? 

(b)  What is the most likely etiology for the Veteran's tinnitus?  Specifically, is it at least as likely as not (a 50% or better probability) that it is related to the Veteran's exposure to noise trauma during active duty service, or is otherwise related to such service, to include as secondary to hearing loss?  In addressing this question, the nexus opinion should specifically consider whether delayed-onset tinnitus may be related to noise exposure during service.  (See May 2010 private treatment record (noting onset of tinnitus symptoms six months prior) and VA Training Letter 10-02 ("delayed-onset tinnitus must be considered")).

The examiner must provide an explanation of rationale for all opinions provided.  In rendering the requested opinion and rationale, the examiner must note that the fact that the service treatment records do not document hearing loss for VA purposes, or tinnitus, is not fatal to the Veteran's claims and cannot be the only basis by which to reject a possible nexus to service.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




